DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method of fabricating a composite material, the method comprising the steps of a) providing-a first layer of a fiber reinforced polymer;
b) providing a thermoplastic material in the form of an array of thermoplastic. dots across at least a portion of a major surface of the first layer; c) providing a second layer of a fiber reinforced polymer; d) laying the second layer over the array of thermoplastic dots on the portion of the major surface of the first layer on which the array of thermoplastic dots is provided; and e) securing the first and second layers together; wherein one portion of the thermoplastic dots consists essentially of poly(ethylene glycol) (PEG) and a remaining portion of the thermoplastic dots consists essentially of poly(methyl methacrylate) (PMMA); and wherein each of the thermoplastic dots in the array has an area of less than 1mm2 and the array of thermoplastic dots extends from 20-80% of the area of the first layer.

Kablov et al. (RU 2271935) teaches a laminate (composite material) comprising a stack of prepeg layers (first and second layer) comprised of carbon fiber in an epoxy resin (thermoset fiber reinforced polymer), wherein a thermoplastic layer is provided between each of the prepeg layers (i.e. at an interface between the first and second layer) (pg. 1-2). Kablov et al. further teaches that the thermoplastic layer can be provided as a continuous layer, strips (islands) or a grid (i.e. array) (pg. 1). Kablov et al. does not expressly recite that thermoplastic layer is comprised of an array of dots.
Wnenchak (US 5,104,727) teaches an airbag laminate (composite material) comprised of an inner surface layer comprised of aramid fibers, a PTFE layer (4) and a woven layer of polyester fibers (5), wherein a thermoplastic adhesive is provided as a pattern of dots or a pattern of grid lines (col. 4 Ln. 34-68). The patterned adhesive of Wnenchak bonds the layers together at specific points such that enough space is left between the dots to allow for adequate gas flow through the laminate but enough dots of adhesive are used to allow for strong bonding of the layers together to prevent delamination under pressure (col. 2 Ln. 44-58). Kablov et al. in view of Wnenchak do not explicitly teach that the thermoplastic layer is selected from PMMA or PEG.
Carberry et al. (US 2012/0024138) teaches an armor panel (composite material) comprising a plurality of strips formed of PMMA, which is generally a lightweight materials and can aid in minimizing the weight of the armor panel ([0125-0131]). The references neither alone nor in combination, teach nor suggest the newly added limitation requiring that a portion of the array of dots consists essentially of polyethylene glycol (PEG) and a remaining portion of the array of dots consist essentially of polymethyl methacrylate (PMMA). Carberry teaches that the plurality of strips are formed of PMMA, however, there is no teaching of a portion of the strips being comprised of PMMA and a different portion of the strips being comprised of PEG.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748